Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 6/1/21, the following is a non-final office action. Claims 1, 14 are amended. Claims 8 and 20 are cancelled.  Claim 21 is new.  Claims 1-7, 9-19 and 21 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibbey et al (US 20200320473 Al), and further in view of Wallace et al (US 20200250737 Al), and further in view of Tazume (JP 2020077307 A).

As per claim 1, 14, Kibbey et al discloses



identify, based on a fill-model a plurality of items, ordered by the respective customers and associated with the one or more pickup orders, that satisfy a fill criterion comprising a minimum fill level of the delivery vehicle to service the pickup location, the minimum fill level defining a minimum amount of a capacity of the delivery vehicle to be filled to ensure that the capacity of the delivery vehicle is filled with items at least to the minimum amount; responsive to identification of the plurality of items that satisfy the fill criterion, [0058] FIG. 1 shows an exemplary flow chart of a dynamic delivery model 100 disclosed herein. When selecting a delivery model or a driver in dynamic delivery, factors for selection of a driver and/or delivery model can include, but are not limited to: delivery costs; geographic distribution of drivers after a delivery; standing of a customer's order history; and type of customer. Referring to FIG. 1, in a particular embodiment, when a new order is requested 101, one or more drivers are checked for available inventory. If no driver has the inventory that can satisfy the order, no order is created 105. If one or more drive can satisfy the order, one driver is selected from them, for example, based on ETA for the customer 103. After driver selection, the driver is directed to deliver the order to the customer using in-car inventory 104. The product(s) are delivered to the customer 106 using dynamic mode; [0007] In one aspect, disclosed herein is a computer-implemented system comprising: a digital processing device comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create a hybrid delivery model application for regulated products comprising: a database comprising: at least one delivery territory; a plurality of regulated products; and a plurality of delivery vehicles, each vehicle comprising a regulated product inventory case; the regulated products subject to regulation imposing an upper regulated inventory case value threshold… wherein a content of the inventory case is determined based at least on a predicted demand and the upper regulated inventory case value threshold, and wherein one or more of the received orders are assigned, based at least on routing efficiency comprising distance and estimated delivery time, as they are received by one or more vehicles operating in the dynamic delivery model; and a software module providing the batch delivery model, wherein a content of the inventory case is determined based at least on a plurality of the received orders and the upper regulated inventory case value threshold, and wherein the plurality of the received orders are batched, based at least on routing efficiency comprising distance and estimated delivery time, and assigned to a vehicle operating in the batch delivery model. In some embodiments, the application further comprises a software module providing an interface allowing an administrative user to configure the application to favor either the dynamic delivery model or the batch delivery model. In some embodiments, the favoring is based at least on a configurable weighting factor or a configurable percentage of deliveries. In some embodiments, the dynamic delivery model is favored and applied if possible based on the content of the inventory cases of the vehicles operating in the dynamic delivery model. In some embodiments, the application further comprises a software module providing an interface allowing an administrative user to manually switch the delivery model of one or more of the vehicles. In some embodiments, the upper regulated inventory case value threshold is less than $10,000, less than $5,000, or less than $3,000. In some embodiments, the application further comprises a software module providing an interface allowing an administrative user to configure the upper regulated inventory case value threshold. In some embodiments, in the batch delivery model, the application generates a manifest for the regulated products in the plurality of the received orders…);

trigger the plurality of items to be loaded onto the delivery vehicle at a distribution center to initiate deliver of the plurality of items, ([0106] In some embodiments, a specified amount of product inventory and/or specified amount of case inventory can be required to be held at any batch or hybrid depot...As such, in these embodiments, all batch and hybrid depot inventory cases are filled with the minimum required supply of case inventory and/or product inventory in the assortment);

transmit, to a delivery vehicle device, the one or more pickup orders corresponding to the plurality of items and a specified time at which to be at the pickup location to meet the respective customers, ([0076] FIGS. 8-10 show exemplary GUls in the driver's application. In some embodiments, the GUI's display the delivery model that the driver is in and instructions for the driver, such as "drive to the depot," and "tap 'l am here upon arrival." The GUI can also indicate the number of orders in queue to be delivered and estimated time to queue completion. FIG. 10, in a particular embodiment, shows the order details to indicate an active batch order.); and

Kibbey et al does not disclose transmit, to each customer associated with the plurality of pickup orders, a notification to meet the delivery vehicle to pick up the plurality of items at the pickup location and the specified time at which to meet the delivery meet the delivery vehicle for pickup.

However Wallace et al discloses in [0059]" It is to be understood that the illustrated configuration of system 300 is merely exemplary. As indicated, it comprises at least a few, but more typically a very large number (e.g., thousands) of end-user devices 315 (only a few shown in the form of wireless smartphones but understood to represent many similarly situated mobile and/or stationary client machines-including the smartphone wireless client kinds, smart watches, and cable-connected desktop kinds). These end-user devices 315 are capable of originating service requests which are ultimately forwarded to service-providing host machines (e.g., in-cloud servers like 340b) within a cloud environment 330 or otherwise on-internet or linked-to internet machines (e.g., 140). Results from the service-providing host machines are thereafter typically returned to the end-user devices (315... 31m) and displayed or otherwise communicated to the end-users (e.g., Ul, U2,...Um, m being an integer). For example, if the business of the vendor is an online, food pre-ordering one, the end-user (Ul) may have installed on his/her smartphone (315) a software application ("app" 317) that automatically requests from the order managing server 340b, a list of nearest vendor venue locations, the menu of the items that may be ordered online and estimates for when the items will be ready for pick up at a selected one of the venues. In response to the request, enterprise software and hardware modules automatically identify the user, pull up a user profile (e.g., 34 m.l), store the order details (34 m.2), assign a temporary and unique transaction identification sequence (TID) 34 m.3 to the corresponding transaction (install it into a corresponding one or more BPSs) and inform the customer of a time range when he or she might arrive at the venue to pick up the order as well a specific location for the pickup (e.g., a drive-through window). The assigned TID may be downloaded into the BPSs of the ordering app at that time order placement or at a later time before it is needed."; ALSO SEE CLAIM 12. The method of claim 2 wherein said informing the prospective recipient of the commitment includes at least one of: notifying the prospective recipient of a scheduled time or time window for the provisioning of the requested goods/services; notifying the prospective recipient of a scheduled place for the provisioning of the requested goods/services; and notifying the prospective recipient of a planned method for the provisioning of the requested goods/services).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wallace et al in the systems of Kibbey et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kibbey et al discloses: 
after the identification of the plurality of items that satisfy the fill criterion, receive an
indication that an item in the plurality of items has been canceled from a pickup order, ([0140] In some embodiments, examples of an event trigger can include a user at a customer checkout page on a graphical user interface, an order event, a driver event, a depot event, and so on. In some embodiments, an order event can include an order created by a user 3009, and/or an order status change 3005, which can include an order cancelled, an order delivered, an order packed (e.g., for a batch model), an order dispatched (e.g., for a batch model), an order ejected from queue (e.g., for a batch model), and so on).

Kibbey et al does not specifically disclose the following limitations, however, Tazume (JP 2020077307 A) discloses:
identify one or more customers that may be interested in the canceled item or a
replacement item instead of the canceled item that will fulfill the fill criterion; and transmit, to the identified one or more customers, a recommendation to add the canceled
item or the replacement item.
TAZUME: Abstract: To provide a server device, an information processing method, a program for servers, a program for terminals, and a commodity storage system, with which it is possible to realize resale of a commodity in a state of being stored in a storage box and promote the retrieval of the commodity from the storage box. SOLUTION: A commodity storage system S notifies a first user of delivery complete information when a commodity purchased by the first user is stored in a storage box BOn; nullifies a first password that is needed to retrieve a commodity from the storage box BOn when the purchase of the commodity is canceled by the first user and notifies a second user of resale possible information; and notifies the second user of a second password that is needed to retrieve the commodity from the storage box BOn when the commodity made to be resaleable is purchased by the second user. SELECTED DRAWING: Figure 9; ALSO SEE:  DESCRIPTION-OF-EMBODIMENTS [ 1. Overview of the configuration and function of the product storage system S ]:  “The product management server SA1, the storage box management server SA2, and the wish list management server SA3 can communicate with each other via the communication network NW. The communication network NW is composed of, for example, the Internet, a mobile communication network and its wireless base station. Further, the product management server SA1 can communicate with the user terminal UTm (m = 1, 2, 3, ...) Used by the user via the communication network NW. The storage box management server SA2 also communicates with a delivery company terminal DT used by a delivery company delivering a product (delivery) (for example, a driver who drives a delivery vehicle and delivers a product) via a communication network NW. Communication is possible. Further, the storage box management server SA2 communicates with a control device CO (hereinafter, referred to as "control device CO of storage box BOn") that controls locking and unlocking of a door of the storage box BOn via a communication network NW. It is possible”;  ALSO SEE:  [ 1-1. Configuration and Function Outline of Product Management Server SA1 ] “The product receiving place is a place (for example, a station or facility) in which the storage box BOn is installed, and is represented by, for example, the name of the place (station name, facility name, etc.). The storage deadline is the deadline for storing the product in the storage box BOn, and is also the deadline for receiving the product. When the product to be sold is food, the storage period is set not to exceed the expiration date or the expiration date. The cancellation information is registered when the purchase of the product is canceled. Here, the cancellation of the purchase of the product means that the receipt of the product has been canceled. The cancellation information includes, for example, the cancellation date and time and the resale deadline.  The resale deadline should be the storage deadline. The resale information is registered when the canceled product is resold. The resale information includes the user ID of the user who purchased the resold product, the settlement date and time, the settlement method, the settlement price, and the like”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tazume in the systems of Kibbey et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 4, 17, Kibbey et al discloses:

wherein the fill-model comprises a machine-learning (ML) model, and wherein to apply the fill-model, the processor is programmed to:

provide, as input to the ML model, the plurality of items; and determine, based on an output of the ML model, that the plurality of items satisfies the fill criterion, ([(0113] One distinction can be how cases for dynamic and hybrid are treated differently. Because there may be no depot case to fall back on in dynamic, it can be important that all products from the ideal assortment be placed into cases. The size of the assortment and the local retail limit may determine how many cases are required for the configuration. In some embodiments, a hybrid case does not have the same restriction on serving the whole assortment because lower turn products can be served by batch deliveries. In both the dynamic and hybrid case, for instances, upper and lower case quantity bounds are established for products based on their demand. In some embodiments, product demand is based at the depot level. Higher demand products can have higher relative bounds, and lower demand products may have lower relative bounds. In some embodiments, these bounds are determined through a heuristic, machine learning processes, or base on empirical data.)

As per claims 5, Kibbey et al discloses:

wherein the ML model is trained to identify items that will likely fit within the delivery vehicle based on prior deliveries, ([0113] One distinction can be how cases for dynamic and hybrid are treated differently. Because there may be no depot case to fall back on in dynamic, it can be important that all products from the ideal assortment be placed into cases. The size of the assortment and the local retail limit may determine how many cases are required for the configuration. In some embodiments, a hybrid case does not have the same restriction on serving the whole assortment because lower turn products can be served by batch deliveries. In both the dynamic and hybrid case, for instances, upper and lower case quantity bounds are established for products based on their demand. In some embodiments, product demand is based at the depot level. Higher demand products can have higher relative bounds, and lower demand products may have lower relative bounds. In some embodiments, these bounds are determined through a heuristic, machine learning processes, or base on empirical data; ([0130] The systems and methods described herein may use machine learning algorithms for training prediction models and/or making predictions. Machine learning algorithms herein may learn from and make predictions on data. Data may be any input, intermediate output, previous outputs, or training information, or otherwise any information provided to or by the algorithms; [0136] In some embodiments, a machine learning algorithm may use a “learning to learn” approach. In learning to learn, the algorithm can learn its own inductive bias based on previous experience);

As per claims 6, 19, Kibbey et al discloses:

wherein the ML model is trained to identify items that will likely be picked up without cancelations based on prior deliveries;  ([0113] In both the dynamic and hybrid case, for instances, upper and lower case quantity bounds are established for products based on their demand. In some embodiments, these bounds are determined through a heuristic, machine learning processes, or base on empirical data; ALSO SEE ([0130] The systems and methods described herein may use machine learning algorithms for training prediction models and/or making predictions. Machine learning algorithms herein may learn from and make predictions on data. Data may be any input, intermediate output, previous outputs, or training information, or otherwise any information provided to or by the algorithms; [0136] In some embodiments, a machine learning algorithm may use a “learning to learn” approach. In learning to learn, the algorithm can learn its own inductive bias based on previous experience); [0140] In some embodiments, examples of an event trigger can include a user at a customer checkout page on a graphical user interface, an order event, a driver event, a depot event, and so on. In some embodiments, an order event can include an order created by a user 3009, and/or an order status change 3005, which can include an order cancelled, an order delivered, an order packed (e.g., for a batch model), an order dispatched (e.g., for a batch model), an order ejected from queue (e.g., for a batch model), and so on;);

Kibbey et al does not disclose:

based on a probability of cancelation, and wherein to determine that the plurality of items satisfies the fill criterion, the processor is further programmed to: identify the plurality of items based on respective probabilities of cancelation.

However, Wallace discloses in:

[0044] When it becomes relatively certain (e.g., a probability of better than 66%) that the goods/services providing establishment can timely fulfill the reservation and/or order for the requested goods/services, the provisioning entity down links a confirmation communication 277 to the recipient's mobile device (262) and instructs the recipient to advance to the planned provisioning spot (262f,g) accordingly. Alternatively, based on circumstances, the provisioning entity may elect to use transmission 277 to further delay the appointment time or time window or to even, if conditions necessitate it, cancel the order from their end or propose alternative substitutes (e.g., because certain items have run out of stock).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wallace et al in the systems of Kibbey et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Kibbey et al discloses: wherein the plurality of items includes retail items to be delivered to a retail partner at a retail address, and wherein the processor is further programmed to:

set a delivery route for the delivery vehicle, the delivery route including the pickup location and the retail address, ([0083] In some embodiments, the order assignment determines if an order is assigned/routed to batch or dynamic drivers based on a) available inventory and b) delivery time, ([0095] In some embodiments, a graphical user interface (GUI) can be used with a device to scan a label. In some embodiments, the GUI can be configured to automatically upload the product identification and location information to a designated electronic location, such as a specific server. In some embodiments, a GUI can be configured to store the scanned label information, and update a database relating to a retailer's inventory, and/or product tracking information).

As per claim 11, Kibbey et al discloses:

determine an arrival order in which customers are predicted to arrive at the pickup location to meet the delivery vehicle; and determine a loading order in which a plurality of pickup orders of the customers is to be loaded into the delivery vehicle based on the determined arrival order. [0141] In some embodiments, an event trigger can initiate a particular delivery algorithm to execute an action. For example, in some embodiments, a driver event may trigger a driver algorithm to estimate the location of a driver 3007, and/or determine a driver's next destination and route that they will take to get there 3008. In some embodiments, a driver event may trigger a driver algorithm to re-assign the delivery mode of a driver (e.g. from dynamic mode to batch mode, or vice versa). In some embodiments, an event trigger can initiate a particular order algorithm to execute an action. For example, in

some embodiments, an order event may trigger an order algorithm to 1) determine a delivery mode, such as batch or dynamic; 2) assign a delivery sequence to one or more groups of orders that may or may not have been assigned to a driver; 3) assign a group of orders to a specific driver and specify a delivery sequence; and/or 4) estimate the arrival time of an order or potential order).

As per claim 12, Kibbey et al discloses:

wherein the processor is further programmed to: determine, for each customer, a probability that the customer will pick up a respective pickup order at the pickup location; and determine a loading order in which a plurality of pickup orders of the customers is to be loaded into the delivery vehicle based on the determined probability determined for each customer. (In some embodiments, higher demand products have higher relative case quantity bounds and lower demand products have lower relative case quantity bounds. In some embodiments, the ranked list of products is determined based on at least the percentage a product contributes to revenue, the probability the product is added to a customer's cart, and an average size of order in which the product appears.)

As per claim 13, Kibbey et al discloses:

wherein the delivery vehicle is to deliver to the pickup location with a first plurality of pickup orders and a second location with a second plurality of pickup orders, and wherein the processor is further programmed to:
determine a first loading order of the first plurality of pickup orders in a first section of the delivery vehicle; and determine a second loading order of the second plurality of pickup orders in a

second section of the delivery vehicle, [0117] FIG. 21 shows a non-limiting flowchart for case generation 2100 for hybrid delivery model, dynamic delivery model, or both. In this particular embodiment, the process 2100 starts with the user inputting values for one or more parameters including but not limited to case limit, number of cases in the configuration, the base case allotment, and/or the delivery type 2101. If the delivery model is not hybrid or if the number of cases is more than one 2102, the algorithm first fills the base case up to either the base case allotment or up to the lower bound of each product using the products from the ranked list 2104. In some embodiments, the ranked list is traversed in sequence. The highest demand product is filled to its lower bound first before moving to the second highest demand product. If there is still room left over in the base case 2105, the algorithm then pulls random products from the ranked list with weighting applied to the rank (e.g., the highest ranked product has the highest probability to be added) 2103. In some embodiments, the algorithm pulls random products based on their exponentially weighted rank and fills each base case until a total case quantity is at the upper bound or until the base case is full. In some embodiments, the weighting may be manually or automatically determined.

As per claim 14, this claim recites limitations similar to those disclosed above with respect to independent claim 1.

As per claim 21, Kibbey et al discloses:
access training data comprising data from prior filled delivery vehicles and a plurality of features associated with the prior filled delivery vehicles; train a machine-learning (ML) model to learn relationships between the plurality of features and labeled data indicating whether or not a prior fill level of the prior filled delivery vehicles from the training data was an appropriate fill level, ([0130] The systems and methods described herein may use machine learning algorithms for training prediction models and/or making predictions. Machine learning algorithms herein may learn from and make predictions on data. Data may be any input, intermediate output, previous outputs, or training information, or otherwise any information provided to or by the algorithms);
wherein the ML model is trained based on training data that includes data relating to prior deliveries that were not canceled to identify items that will likely be picked up without cancelations by the respective customers, as determined from prior deliveries from the training data, based on a probability of cancelation, and wherein to determine that the plurality of items satisfies the fill criterion, the processor is further programmed to: identify the plurality of items based on respective probabilities of cancelation, ([0136] In some embodiments, a machine learning algorithm may use a “learning to learn” approach. In learning to learn, the algorithm can learn its own inductive bias based on previous experience);
access an order queue comprising one or more pickup orders to be picked up by respective customers at a pickup location, ([0087] In some embodiments, the system and methods herein include a software module setting the delivery model for each vehicle and optionally switching the delivery model for one or more of the vehicles, e.g., in FIGS. 16-19. FIGS. 18-19 show exemplary GUIs of delivers for a driver…A user can view the current “driver mode” (e.g., Delivering, On, Hold). “Del” mode: Driver has an active queue of orders and can continue to receive new orders…In some embodiments, the “Hold” mode describes driver who are not able to receive orders. This “Hold” mode can optionally be used for breaks or when returning to the depot at the end of a shift. In further embodiments, a “Del on Hold” mode can apply to drivers who switch themselves to “Hold” while they still have a queue of active orders. In this state, the driver may not receive any more orders, but they can continue to complete their outstanding queue of orders.);
identify, based on the ML model, a plurality of items, ordered by the respective customers and associated with the one or more pickup orders, that satisfy a fill criterion comprising a minimum fill level of a delivery vehicle to service the pickup location, the minimum fill level defining a minimum amount of a capacity of the delivery vehicle to be filled to ensure that the capacity of the delivery vehicle is filled with items at least to the minimum amount, ([0106] In some embodiments, a specified amount of product inventory and/or specified amount of case inventory can be required to be held at any batch or hybrid depot...As such, in these embodiments, all batch and hybrid depot inventory cases are filled with the minimum required supply of case inventory and/or product inventory in the assortment; [0058] FIG. 1 shows an exemplary flow chart of a dynamic delivery model 100 disclosed herein. When selecting a delivery model or a driver in dynamic delivery, factors for selection of a driver and/or delivery model can include, but are not limited to: delivery costs; geographic distribution of drivers after a delivery; standing of a customer's order history; and type of customer. Referring to FIG. 1, in a particular embodiment, when a new order is requested 101, one or more drivers are checked for available inventory. If no driver has the inventory that can satisfy the order, no order is created 105. If one or more drive can satisfy the order, one driver is selected from them, for example, based on ETA for the customer 103. After driver selection, the driver is directed to deliver the order to the customer using in-car inventory 104. The product(s) are delivered to the customer 106 using dynamic mode; [0007] In one aspect, disclosed herein is a computer-implemented system comprising: a digital processing device comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create a hybrid delivery model application for regulated products comprising: a database comprising: at least one delivery territory; a plurality of regulated products; and a plurality of delivery vehicles, each vehicle comprising a regulated product inventory case; the regulated products subject to regulation imposing an upper regulated inventory case value threshold… wherein a content of the inventory case is determined based at least on a predicted demand and the upper regulated inventory case value threshold, and wherein one or more of the received orders are assigned, based at least on routing efficiency comprising distance and estimated delivery time, as they are received by one or more vehicles operating in the dynamic delivery model; and a software module providing the batch delivery model, wherein a content of the inventory case is determined based at least on a plurality of the received orders and the upper regulated inventory case value threshold, and wherein the plurality of the received orders are batched, based at least on routing efficiency comprising distance and estimated delivery time, and assigned to a vehicle operating in the batch delivery model. In some embodiments, the application further comprises a software module providing an interface allowing an administrative user to configure the application to favor either the dynamic delivery model or the batch delivery model. In some embodiments, the favoring is based at least on a configurable weighting factor or a configurable percentage of deliveries. In some embodiments, the dynamic delivery model is favored and applied if possible based on the content of the inventory cases of the vehicles operating in the dynamic delivery model. In some embodiments, the application further comprises a software module providing an interface allowing an administrative user to manually switch the delivery model of one or more of the vehicles. In some embodiments, the upper regulated inventory case value threshold is less than $10,000, less than $5,000, or less than $3,000. In some embodiments, the application further comprises a software module providing an interface allowing an administrative user to configure the upper regulated inventory case value threshold. In some embodiments, in the batch delivery model, the application generates a manifest for the regulated products in the plurality of the received orders…) 
wherein to identify the plurality of items based on the ML model, the instructions, when executed by the processor, further cause the processor to:  provide, as input to the ML model, data relating to the plurality of items, the data relating to the plurality of items having respective values of the plurality of features, ([(0113] One distinction can be how cases for dynamic and hybrid are treated differently. Because there may be no depot case to fall back on in dynamic, it can be important that all products from the ideal assortment be placed into cases. The size of the assortment and the local retail limit may determine how many cases are required for the configuration. In some embodiments, a hybrid case does not have the same restriction on serving the whole assortment because lower turn products can be served by batch deliveries. In both the dynamic and hybrid case, for instances, upper and lower case quantity bounds are established for products based on their demand. In some embodiments, product demand is based at the depot level. Higher demand products can have higher relative bounds, and lower demand products may have lower relative bounds. In some embodiments, these bounds are determined through a heuristic, machine learning processes, or base on empirical data.)
determine, based on an output of the ML model, that the plurality of items satisfies the fill criterion, ([(0113] One distinction can be how cases for dynamic and hybrid are treated differently. Because there may be no depot case to fall back on in dynamic, it can be important that all products from the ideal assortment be placed into cases. The size of the assortment and the local retail limit may determine how many cases are required for the configuration. In some embodiments, a hybrid case does not have the same restriction on serving the whole assortment because lower turn products can be served by batch deliveries. In both the dynamic and hybrid case, for instances, upper and lower case quantity bounds are established for products based on their demand. In some embodiments, product demand is based at the depot level. Higher demand products can have higher relative bounds, and lower demand products may have lower relative bounds. In some embodiments, these bounds are determined through a heuristic, machine learning processes, or base on empirical data.)
responsive to identification of the plurality of items that satisfy the fill criterion, trigger the plurality of items to be loaded onto the delivery vehicle at a distribution center to initiate delivery of the plurality of items, ([0106] In some embodiments, a specified amount of product inventory and/or specified amount of case inventory can be required to be held at any batch or hybrid depot...As such, in these embodiments, all batch and hybrid depot inventory cases are filled with the minimum required supply of case inventory and/or product inventory in the assortment);
transmit, to a delivery vehicle device, the one or more pickup orders corresponding to the plurality of items and a specified time at which to be at the pickup location to meet the respective customers, ([0076] FIGS. 8-10 show exemplary GUls in the driver's application. In some embodiments, the GUI's display the delivery model that the driver is in and instructions for the driver, such as "drive to the depot," and "tap 'l am here upon arrival." The GUI can also indicate the number of orders in queue to be delivered and estimated time to queue completion. FIG. 10, in a particular embodiment, shows the order details to indicate an active batch order.); and
Kibbey et al does not disclose transmit, to each customer associated with the plurality of pickup orders, a notification to meet the delivery vehicle to pick up the plurality of items at the pickup location and the specified time at which to meet the delivery vehicle for pickup.
However Wallace et al discloses in [0059]" It is to be understood that the illustrated configuration of system 300 is merely exemplary. As indicated, it comprises at least a few, but more typically a very large number (e.g., thousands) of end-user devices 315 (only a few shown in the form of wireless smartphones but understood to represent many similarly situated mobile and/or stationary client machines-including the smartphone wireless client kinds, smart watches, and cable-connected desktop kinds). These end-user devices 315 are capable of originating service requests which are ultimately forwarded to service-providing host machines (e.g., in-cloud servers like 340b) within a cloud environment 330 or otherwise on-internet or linked-to internet machines (e.g., 140). Results from the service-providing host machines are thereafter typically returned to the end-user devices (315... 31m) and displayed or otherwise communicated to the end-users (e.g., Ul, U2,..., Um, m being an integer). For example, if the business of the vendor is an online, food pre-ordering one, the end-user (Ul) may have installed on his/her smartphone (315) a software application ("app" 317) that automatically requests from the order managing server 340b, a list of nearest vendor venue locations, the menu of the items that may be ordered online and estimates for when the items will be ready for pick up at a selected one of the venues. In response to the request, enterprise software and hardware modules automatically identify the user, pull up a user profile (e.g., 34 m.l), store the order details (34 m.2), assign a temporary and unique transaction identification sequence (TID) 34 m.3 to the corresponding transaction (install it into a corresponding one or more BPSs) and inform the customer of a time range when he or she might arrive at the venue to pick up the order as well a specific location for the pickup (e.g., a drive-through window). The assigned TID may be downloaded into the BPSs of the ordering app at that time order placement or at a later time before it is needed."; ALSO SEE CLAIM 12. The method of claim 2 wherein said informing the prospective recipient of the commitment includes at least one of: notifying the prospective recipient of a scheduled time or time window for the provisioning of the requested goods/services; notifying the prospective recipient of a scheduled place for the provisioning of the requested goods/services; and notifying the prospective recipient of a planned method for the provisioning of the requested goods/services).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wallace et al in the systems of Kibbey et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2-3, 7, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibbey et al (US 20200320473 Al), and further in view of Wallace et al (US 20200250737 Al), and further in view of Tazume (JP 2020077307 A), and further in view of Haist (US  20150319414 Al).

As per claims 2, 15, Kibbey et al does not disclose the following; wherein the fill-model comprises a rules-based model, and wherein to apply the fill-model, the processor is programmed to:

access one or more fill rules that specify the fill criterion, the fill criterion specifying a minimum number of items, a minimum value of items, a minimum volume of items to consider the delivery vehicle to be filled; determine whether the plurality of items satisfy the one or more fill rules.

However, Haist (US 20150319414 Al) discloses in [0022] In one embodiment, the device 100 may be used in an inventory management workflow as a scanning device... may be a workflow or branch for scanning items to be loaded for delivery, and another workflow or branch for unloading items from a delivery;... For example, exception data may be required when an actual number of objects does not match the number required to fulfill an order. In this example, the user may be a warehouse worker scanning items and loading them for delivery. If there are not enough items to fulfill a given order, the user may branch to an exception workflow in which the scanning process is interrupted and the user enters the actual quantity of items available (in contrast to the quantity specified by the order) in an exception quantity field. As another example, exception data may be required when the same object was erroneously scanned more than once. In a further example of a branch to an exception workflow, the user of the device 100 may be responsible for loading a vehicle for deliveries by retrieving items, scanning the items and placing them in the vehicle)..

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haist in the systems of Kibbey et al since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3, 16, Kibbey et al does not disclose the following;

iterate through the one or more orders to identify different sets of items to be evaluated against the one or more fill rules. However, Haist (US 20150319414 Al) discloses in [0022] In one embodiment, the device 100 may be used in an inventory management workflow as a scanning device... may be a workflow or branch for scanning items to be loaded for delivery, and another workflow or branch for unloading items from a delivery;... For example, exception data may be required when an actual number of objects does not match the number required to fulfill an order. In this example, the user may be a warehouse worker scanning items and loading them for delivery. If there are not enough items to fulfill a given order, the user may branch to an exception workflow in which the scanning process is interrupted and the user enters the actual quantity of items available (in contrast to the quantity specified by the order) in an exception quantity field. As another example, exception data may be required when the same object was erroneously scanned more than once. In a further example of a branch to an exception workflow, the user of the device 100 may be responsible for loading a vehicle for deliveries by retrieving items, scanning the items and placing them in the vehicle)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haist in the systems of Kibbey et al since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 7, Kibbey et al does not disclose the following;

wherein the processor is further programmed to: prior to the determination that the plurality of items satisfies the fill criterion, determine that a previously evaluated plurality of items, from among the plurality of items, did not satisfy the fill criterion;

identify one or more items that, when added to the previously evaluated plurality of items, will satisfy the fill criterion;

identify one or more customers that may be interested in the identified one or more items; and transmit, to the identified one or more customers, a recommendation to add the identified one or more items.

However, Haist (US 20150319414 Al) discloses in [0022] In one embodiment, the device 100 may be used in an inventory management workflow as a scanning device... may be a workflow or branch for scanning items to be loaded for delivery, and another workflow or branch for unloading items from a delivery;... For example, exception data may be required when an actual number of objects does not match the number required to fulfill an order. In this example, the user may be a warehouse worker scanning items and loading them for delivery. If there are not enough items to fulfill a given order, the user may branch to an exception workflow in which the scanning process is interrupted and the user enters the actual quantity of items available (in contrast to the quantity specified by the order) in an exception quantity field. As another example, exception data may be required when the same object was erroneously scanned more than once. In a further example of a branch to an exception workflow, the user of the device 100 may be responsible for loading a vehicle for deliveries by retrieving items, scanning the items and placing them in the vehicle)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haist in the systems of Kibbey et al since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Kibbey et al does not specifically disclose:

wherein the ML model is trained to identify items that will likely fit within the delivery vehicle based on prior deliveries, ([0130] The systems and methods described herein may use machine learning algorithms for training prediction models and/or making predictions. Machine learning algorithms herein may learn from and make predictions on data. Data may be any input, intermediate output, previous outputs, or training information, or otherwise any information provided to or by the algorithms; [0136] In some embodiments, a machine learning algorithm may use a “learning to learn” approach. In learning to learn, the algorithm can learn its own inductive bias based on previous experience);

Kibbey et al does not disclose the following:
based on a probability of cancelation, and wherein to determine that the plurality of items satisfies the fill criterion, the processor is further programmed to: identify the plurality of items based on respective probabilities of cancelation.

However, Wallace discloses in:

[0044] When it becomes relatively certain (e.g., a probability of better than 66%) that the goods/services providing establishment can timely fulfill the reservation and/or order for the requested goods/services, the provisioning entity down links a confirmation communication 277 to the recipient's mobile device (262) and instructs the recipient to advance to the planned provisioning spot (262f,g) accordingly. Alternatively, based on circumstances, the provisioning entity may elect to use transmission 277 to further delay the appointment time or time window or to even, if conditions necessitate it, cancel the order from their end or propose alternative substitutes (e.g., because certain items have run out of stock).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wallace et al in the systems of Kibbey et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibbey et al (US 20200320473 Al), and further in view of Wallace et al (US 20200250737 Al), and further in view of Tazume (JP 2020077307 A), and further in view of Bellar (US 20190367278 Al).

As per claim 10, Kibbey et al disclose, wherein the processor is further programmed to: determine that the delivery vehicle is over-capacity;

identify one or more items that would address the over-capacity; and transmit an incentive to a customer associated with the one or more items to accept an alternate pickup location or alternative pickup time, ([0112] In some embodiments, the base case is a set of products that is shared across all configurations and is set as a percentage of a case's retail limit. If cases are drawn as a Venn diagram, the base case is analogous to the overlapping section. In the extreme of a single case configuration, the base case allotment is 100%. In further embodiments, the case generation algorithm can be parameterized such that the user can specify the retail limit, the base case allotment, the number of cases, and the delivery type the case can fulfill. Although these parameters can be used as inputs, both the number of cases and base case allotment can be determined through machine learning processes.

Kibbey et al does not disclose the following, however, Bellar (US 20190367278 Al) discloses in [0033] In one embodiment, the selected autonomous delivery vehicle can receive a route instruction change from the computing device while the selected autonomous delivery vehicle is in transit to the tower apparatus, and the selected autonomous delivery vehicle changes course while in transit to the tower apparatus based on the instruction. In another embodiment, the selected autonomous delivery vehicle may identify an event or condition in the facility through the use of onboard sensors such as radar, LIDAR, ultrasound or another type of sensor that is used to detect congestion on the optimal route and automatically switch to an alternate route to the tower.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bellar in the systems of Kibbey et al since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wallace discloses in [0044] “When it becomes relatively certain (e.g., a probability of better than 66%) that the goods/services providing establishment can timely fulfill the reservation and/or order for the requested goods/services, the provisioning entity down links a confirmation communication 277 to the recipient's mobile device (262) and instructs the recipient to advance to the planned provisioning spot (262f,g) accordingly. Alternatively, based on circumstances, the provisioning entity may elect to use transmission 277 to further delay the appointment time or time window or to even, if conditions necessitate it, cancel the order from their end or propose alternative substitutes (e.g., because certain items have run out of stock”.
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 1/27/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further in view of Tazume (JP 2020077307 A). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
February 3, 2022

/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628